Citation Nr: 1210970	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a left great toe injury.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to October 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a special claims processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part, reopened the claim of entitlement to service connection for a left great toe disorder, but denied the claim on its merits.   

In a June 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO, then submitted a written request to withdraw his request in July 2009. The Board finds there is no hearing request pending at this time. 38 C.F.R. § 20.702(e) (2011).    

In a December 2010 decision, the Board reopened the claim on appeal and remanded it for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The competent and credible evidence shows a current diagnosis of arthritis of the left great toe and continuity of symptoms of the disorder since service.  


CONCLUSION OF LAW

Arthritis of the left great toe was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

In a January 1985 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran's claimed disabilities included his left great toe which was smashed in 1960. In December 2007, the Veteran submitted an additional VA Form 21-526 and asserted his service connection claim for a toe disability due to the fact he dropped a fire extinguisher on his toe during boot camp in November 1960.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West 2002). Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After review of the evidentiary record, the Board concludes that service connection is warranted for arthritis of the left great toe. 

The service treatment records did not reveal any complaints, treatment, or diagnosis of the Veteran's left great toe. At the time of separation, no abnormalities of the left great toe were noted on the September 1966 separation examination report.

Since separation from service, an August 2001 VA outpatient treatment record documented the Veteran's complaint of pain every morning in his left great toe.  

In January 2008, the RO initiated a request for a VA general medical examination for pension purposes. In February 2008, the Veteran underwent the VA examination and reported the date of onset of his left great toe disorder was in 1966 when he dropped the fire extinguisher during active duty. He also noted having residual pain and swelling and a chronic ingrown toenail since the incident. X-ray findings of the Veteran's foot with lateral view of the great toe revealed no gross osseous abnormalities and soft tissues were unremarkable. The examiner diagnosed the Veteran with arthritis of the left great toe.

Also of record are the Veteran's consistent contentions regarding the 1960 in-service incident in a February 2008 VA Form 21-4138, September 2008 notice of disagreement, September 2008 personal statement, and June 2009 substantive appeal. In this latter report, the Veteran further noted that his left great toe bothered him all the time, worse in the morning and his toenail had never grown back the way it was suppose to.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 53-56. 

In this case, the Board acknowledges that the Veteran's service treatment records do not reveal any documentation of the reported in-service incident or complaints and/or treatment for the left great toe. Nonetheless, the Veteran has consistently and credibly asserted in multiple statements since January 1985, as noted above, that symptomatology relating to his left great toe began as a result of when he dropped a fire extinguisher on the toe during service, and the February 2008 VA examination report revealed his current diagnosis of arthritis of the left great toe. Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for arthritis of the left great toe.  


ORDER

Service connection for arthritis of the left great toe is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


